 In the Matter Of HILLARD ROZEN AND CHARLES ROZEN, CO-PARTNERSD/B/A WEST ENDICOTT BAG Co., EMPLOYERandAMERICANFEDERA-TIONOF GRAIN MILLERS, LOCAL 22, A. F. L., 'PETITIONERCaseNo. 3-RC-477.DecidedOctober 2, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of theNationalLaborRelationsAct, a hearing was held before John C. McRee,hearing officer.The hearingofficer's rulingsmade at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the businessof reprocessing usedburlap and cotton bags at its plant in Endicott, New York. It com-menced operations about January 1, 1950.Productionceased onJune 14, 1950, when the employees went out on strike.During thisperiod, the Employer purchased used bags in the amount of $21,053.11and machinery and equipment in the amount of $2,148.95.Duringthe same period of time, the Employer's sales totaled $30,381.57.Ap-proximately 32 percent of the products sold by theEmployer wasshipped directly to customers located outside the State of New Yorkand $12,859.42 of the products sold was shipped to R'ozen BrothersBag Company, Inc., a corporation located within the State of NewYork but engaged in interstate commerce.Upon the basis of theforegoing, we find, contrary to the contention of the Employer, thatthe Employer is engaged in commerce within the meaning of the Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Employer contends that the petition herein should be dis-missed because the, Employer has discontinued its operations.Thetestimony adduced at the hearing shows that the Employer com-menced operations about January 1, 1950, and that on June 14, 1950,the employees went on strike.The Employer's plant has been closedsince the latter date.Although HillardRozen, oneof thepartners,testified that the plant involved herein will not be reopened, it appearsthat the Petitioner disputes this statement and is currently main-taining picket lines at the premises.We are of the opinion that the91 NLRB No. 100.610 W'EST ENDICOTT BAG CO.611record fails to establish definitely that the Employer's operationshave been permanently discontinued.Accordingly, in view of thepossibility that the Employer's operations may be resumed at a laterdate, we find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, that allemployees of the Employer at its plant at Endicott, New York, ex-cluding office and clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication in this,volume.]CHAIRMAN HERZOG and MEMBER MURDOCK, dissenting :We cannot agree with our colleagues' decision to order an electionhere.The uncontradicted testimony of the Employer discloses that,the plant is closed and that operations will not be resumed.Underthese circumstances we would dismiss the petition at this time.917572-51-vol. 91-40I